 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAURA LYNN HAMMETT,                                Case No.: 19-CV-605 JLS (AHG)
12                                     Plaintiff,
                                                        ORDER GRANTING PLAINTIFF
13   v.                                                 LEAVE TO SEEK TO FILE
                                                        CONFIDENTIAL EXHIBITS UNDER
14   MARY E. SHERMAN, et al.,
                                                        SEAL AND GRANTING
15                                  Defendants.         DEFENDANTS AN OPPORTUNITY
                                                        TO RESPOND TO UNTIMELY
16
                                                        EVIDENCE
17
                                                        (ECF No. 98)
18
19         Presently before the Court is Plaintiff Laura Lynn Hammett’s Ex Parte Motion to
20   Submit Exhibits to be Seen in Camera to Chambers (“Ex Parte Mot.,” ECF No. 98), in
21   which she “respectfully ask[s] the Court to make an order granting leave to submit six (6)
22   exhibits Plaintiff intended to offer in camera at the hearing of October 24, 2019 that was
23   vacated on October 17, 2019.” Id. at 1–2. Ms. Hammett explains that “[t]he exhibits were
24   not offered with the other seventeen (17) exhibits lodged as ECF No. 78-3 because they
25   were marked ‘Confidential’ before being transmitted to Plaintiff by Patrick C.
26   McGarrigle.” Id. at 2.
27         Although dramatic presentations of new evidence at court hearings may seem
28   commonplace based on depictions in television and film, they are in actuality quite rare

                                                    1
                                                                              19-CV-605 JLS (AHG)
 1   because due process affords the other party the right to notice and an opportunity to
 2   respond. See, e.g., Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985) (“The
 3   essential requirements of due process . . . are notice and an opportunity to respond. The
 4   opportunity to present reasons, either in person or in writing, why proposed action should
 5   not be taken is a fundamental due process requirement.”); see also, e.g., In re Speir, No.
 6   BAP CC-10-1383, 2011 WL 5838570, at *5 (B.A.P. 9th Cir. Sept. 26, 2011) (concluding
 7   that bankruptcy court abused its discretion by accepting late-filed evidence without
 8   allowing the other party the opportunity to respond); Nguyen v. McHugh, 65 F. Supp. 3d
 9   873, 887 (N.D. Cal. 2014) (striking the plaintiff’s late-filed errata to her opposition
10   “because it would prejudice Defendant if Defendant was forced to respond in reply to a
11   lengthy and untimely filing one day before the deadline for the reply”), aff’d, 722 F. App’x
12   688 (9th Cir. 2018); BSD, Inc. v. Equilon Enterprises, LLC, No. C 10-5223 SBA, 2013 WL
13   12306493, at *2 (N.D. Cal. Mar. 25, 2013) (concluding that late-filed evidence depriving
14   responding property of opportunity to respond was not properly before the court).
15         It is for this reason that this District’s Civil Local Rules require that “[t]he opposition
16   [to any motion] must contain . . . copies of all documentary evidence upon which the party
17   in opposition relies.” S.D. Cal. CivLR 7.1(f)(3)(b) (emphasis added). Where the producing
18   party has designated materials “Confidential,” the usual practice is for the receiving party
19   to seek leave of the court to file under seal any documents she wishes to use in a court
20   proceeding. See S.D. Cal. CivLR Model Protective Order ¶ 12; see also How to E-file a
21   Civil Motion to File Documents Under Seal, Southern District of California Electronic
22   Case Filing CM/ECF User’s Manual Including How to File a New Civil Case and How to
23   File Civil Sealed Documents, 94–102 (rev. Apr. 2013), available at https://www.casd.
24   uscourts.gov/_assets/pdf/cmecf/Users%20Manual%20for%20Electronic%20Case%20Fili
25   ng.pdf; United States District Court for the Southern District of California, Electronic Case
26   Filing Administrative Policies and Procedures Manual, 14–16 (Aug. 1, 2019), available at
27   https://www.casd.uscourts.gov/_assets/pdf/cmecf/Electronic%20Case%20Filing%20Proc
28   edures%20Manual%20080119.pdf.

                                                    2
                                                                                   19-CV-605 JLS (AHG)
 1         The Court previously counseled Ms. Hammett that “ex parte motions are
 2   disfavored,” ECF No. 75 at 2 (quoting Ayestas v. Davis, 584 U.S. __, 138 S. Ct. 1080, 1091
 3   (2018)), and warned her that ex parte relief is merited only in “extremely limited”
 4   circumstances, id. (quoting Maxson v. Mosaic Sales Sols. U.S. Operating Co., LLC, No.
 5   2:14-CV-02116-APG, 2015 WL 4661981, at *1 (D. Nev. July 29, 2015)), including where
 6   “the moving party is without fault in creating the crisis that requires ex parte relief, or that
 7   the crisis occurred as a result of excusable neglect.” Id. (quoting Mission Power Eng’g Co.
 8   v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)). Ms. Hammett is not without
 9   fault in creating the present evidentiary crisis; nonetheless, because she is proceeding pro
10   se, the Court concludes that her failure to file exhibits under seal was the result of excusable
11   neglect. That said, Ms. Hammett is now on notice that all materials in support or
12   opposition of a given motion must be filed by the Court-ordered deadlines, whether
13   publicly or under seal. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se
14   litigants must follow the same rules of procedure that govern other litigants.”), overruled
15   on other grounds by Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir. 2012).
16         The Court therefore GRANTS Ms. Hammett’s Ex Parte Motion. Accordingly,
17   within three (3) days of the electronic docketing of this Order, Ms. Hammett SHALL FILE
18   UNDER SEAL the six proposed exhibits designated as “Confidential” and SHALL FILE
19   a separate motion for leave to file those documents under seal. Within seven (7) days of
20   the electronic docketing of an Order on Ms. Hammett’s motion for leave to file the
21   documents under seal, Defendants Patrick G. McGarrigle and McGarrigle, Kenney &
22   Zampiello and Defendants Alan N. Goldberg, Ellis Roy Stern and Stern & Goldberg each
23   MAY FILE a response, not to exceed ten (10) pages.
24         IT IS SO ORDERED.
25
26   Dated: October 21, 2019
27
28

                                                    3
                                                                                   19-CV-605 JLS (AHG)
